Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
 
Response to Amendment
3.	The Amendment filed 11/23/2022 has been entered. Claims 13, 11-15 and 20 have been amended. Claims 1-20 remain pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 20190254118 A1) in view of Won et al. (US 20220248314 A1).
Regarding claim 1, Dao teaches a method, comprising: 
sending, by a visited session management function (SMF), of a visited public land mobile network (PLMN) (V-SMF of Fig. 6A) to a home SMF of a home PLMN of a wireless device (H-SMF of Fig. 6A), a request of the wireless device for a packet data unit (PDU), session (V-SMF to H-SMF: Nsmf_PDUSession_Create Request (SUPI, GPSI (if available), DNN, S-NSSAI with the value defined by the HPLMN, PDU Session ID, V-SMF ID, V-CN-Tunnel-Info, PDU type, Protocol Configuration Options, User location information, SM PDU DN Request Container, step 6 of Fig. 6A, [0327]) in a first network slice of a plurality of network slices of a home PLMN (The UE includes the S-NSSAI from the Allowed NSSAI. If the Mapping of Allowed NSSAI was provided to the UE, the UE may provide both the S-NSSAI from the Allowed NSSAI and the corresponding S-NSSAI from the Configured NSSAI for the HPLMN, [0210]).
However, Dao does not teach receiving, by the visited SMF from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the first network slice.
In an analogous art, Won teaches receiving, by the visited SMF from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the first network slice (H-NSSF 602 transmits an NSSF service response related or dedicated to enforcement of the capping number of PDU sessions per network slice and/or capping of the number of PDU sessions per UE to the V-NSSF 600. The NSSF service response may serve as an acknowledgement and may include any action of the H-PLMN S-NSSAIs that have reached the limit of the number of PDU sessions and any backoff timer, [0074] and when the maximum number of PDU sessions is reached for an S-NSSAI, the NSSF or PCF indicates to an AMF or SMF, respectively, that the PDU session establishment for the specific S-NSSAI or DNN has been rejected, [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Won to provide method and a system to enforce maximum number of PDU sessions per network slice to better serve the device as suggested.
Regarding claim 2, Dao as modified by Won teaches the method of claim 1, further comprising receiving, by the visited SMF from the wireless device, a PDU session establishment request comprising the request for the PDU session in the first network slice (Nsmf_PDUSession_CreateSM Context Request, step 3a of Dao Fig. 6A).

Regarding claim 3, Dao as modified by Won teaches the method of claim 2, wherein the PDU session establishment request comprises one or more network slice identifiers comprising a single network slice selection assistance information, S-NSSAI, of the first network slice (Step 3a: As in step 3 of FIGS. 5A-5B with the addition that the SMF also provides the identity of the SMF in HPLMN it has selected in step 2 and the S-NSSAI with the value defined by the HPLMN, Dao [0321]).

Regarding claim 4, Dao as modified by Won teaches the method of claim 1, wherein the visited SMF sends the request of the wireless device to the SMF in a create session management context request message (V-SMF to H-SMF: Nsmf_PDUSession_Create Request, Dao [0327]).

Regarding claim 5, Dao as modified by Won teaches the method of claim 4, wherein the create session management context request message comprises one or more of: a visited network slice identifier of a network slice of the visited PLMN; and a home network slice identifier of a network slice of the home PLMN (Step 6: V-SMF to H-SMF: Nsmf_PDUSession_Create Request (SUPI, GPSI (if available), DNN, S-NSSAI with the value defined by the HPLMN, Dao [0327]).

Regarding claim 6, Dao as modified by Won teaches the method of claim 1, wherein the cause value is received from the home SMF in a create session management context response message (When the SMF decides to not accept to establish a PDU Session, the SMF rejects the UE request via NAS SM signaling including a relevant SM rejection cause by responding to the AMF with Nsmf_PDUSession_CreateSMContext Response, Dao [0251]).
Regarding claim 7, Won as modified by Won teaches the method of claim 1, further comprising sending, by the visited SMF to the wireless device, a message indicating a rejection and comprising the cause value (If the cap or limit is reached the PDU session is rejected by the PCF and an optional back-off timer is applied, e.g., the SMF creates a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value (optional) … Then the PDU SESSION ESTABLISHMENT REJECT message is sent to the AMF. The AMF sends a DL NAS TRNSPORT message carrying the PDU SESSION ESTABLISHMENT REJECT message to the UE. A backoff timer may also be provided to the UE, Won [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Won to provide method and a system to enforce maximum number of PDU sessions per network slice to better serve the device as suggested.

Regarding claim 8, Dao as modified by Won teaches the method of claim 7, wherein the message comprises a re-attempt indicator (If the cap or limit is reached the PDU session is rejected by the PCF and an optional back-off timer is applied, e.g., the SMF creates a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value (optional) … Then the PDU SESSION ESTABLISHMENT REJECT message is sent to the AMF. The AMF sends a DL NAS TRNSPORT message carrying the PDU SESSION ESTABLISHMENT REJECT message to the UE. A backoff timer may also be provided to the UE, Won [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Won to provide method and a system to enforce maximum number of PDU sessions per network slice to better serve the device as suggested.

Regarding claim 9, Won as modified by Won teaches the method of claim 7, wherein the message comprises a PDU session reject message (If the cap or limit is reached the PDU session is rejected by the PCF and an optional back-off timer is applied, e.g., the SMF creates a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value (optional) … Then the PDU SESSION ESTABLISHMENT REJECT message is sent to the AMF. The AMF sends a DL NAS TRNSPORT message carrying the PDU SESSION ESTABLISHMENT REJECT message to the UE. A backoff timer may also be provided to the UE, Won [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Won to provide method and a system to enforce maximum number of PDU sessions per network slice to better serve the device as suggested.

Regarding claim 10, Dao as modified by Won teaches the method of claim 7, wherein the message comprises a PDU session accept message (Step 13: H-SMF to V-SMF: Nsmf_PDUSession_Create Response (QoS Rule(s), Protocol Configuration Options including session level information that the V-SMF is not expected to understand, selected PDU Session Type and SSC mode, H-CN Tunnel Info, QFI(s), QoS profile(s), Session-AMBR, information needed by V-SMF in case of EPS interworking such as the PDN Connection Type, Dao [0333]).

Regarding claim 11, Dao teaches a visited session management function (SMF), (V-SMF of Fig. 6A), comprising one or more processors and memory storing instructions that, when executed by the one or more processors (the server 200 may be physically implemented as one or more computers, storage devices and routers interconnected together to form a local network or cluster, and executing suitable software to perform its intended functions, [0043]), cause the visited SMF to: 
Send, to a home SMF of a home PLMN of a wireless device, a request of the wireless device for a packet data unit (PDU), session (V-SMF to H-SMF: Nsmf_PDUSession_Create Request (SUPI, GPSI (if available), DNN, S-NSSAI with the value defined by the HPLMN, PDU Session ID, V-SMF ID, V-CN-Tunnel-Info, PDU type, Protocol Configuration Options, User location information, SM PDU DN Request Container, step 6 of Fig. 6A, [0327]) in a first network slice of a plurality of network slices of a home PLMN (The UE includes the S-NSSAI from the Allowed NSSAI. If the Mapping of Allowed NSSAI was provided to the UE, the UE may provide both the S-NSSAI from the Allowed NSSAI and the corresponding S-NSSAI from the Configured NSSAI for the HPLMN, [0210]).
However, Dao does not teach receive, from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the first network slice.
In an analogous art, Won teaches receive, from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the first network slice (H-NSSF 602 transmits an NSSF service response related or dedicated to enforcement of the capping number of PDU sessions per network slice and/or capping of the number of PDU sessions per UE to the V-NSSF 600. The NSSF service response may serve as an acknowledgement and may include any action of the H-PLMN S-NSSAIs that have reached the limit of the number of PDU sessions and any backoff timer, [0074] and when the maximum number of PDU sessions is reached for an S-NSSAI, the NSSF or PCF indicates to an AMF or SMF, respectively, that the PDU session establishment for the specific S-NSSAI or DNN has been rejected, [0052]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Won to provide method and a system to enforce maximum number of PDU sessions per network slice to better serve the device as suggested.
Regarding claim 12, Dao as modified by Won teaches the visited SMF of claim 11, wherein the instructions further cause the visited SMF to receive, from the first wireless device, a PDU session establishment request comprising the request for the PDU session in the network slice (Nsmf_PDUSession_CreateSM Context Request, step 3a of Dao Fig. 6A).

Regarding claim 13, Dao as modified by Won teaches the visited SMF of claim 12, wherein the PDU session establishment request comprises one or more network slice identifiers comprising a single network slice selection assistance information, S-NSSAI, of the first network slice (Step 3a: As in step 3 of FIGS. 5A-5B with the addition that the AMF also provides the identity of the SMF in HPLMN it has selected in step 2 and the S-NSSAI with the value defined by the HPLMN, Dao [0321]).
Regarding claim 14, Dao as modified by Won teaches the visited SMF of claim 11, wherein the instructions further cause the visited SMF to send the request of the wireless device to the SMF in a create session management context request message (V-SMF to H-SMF: Nsmf_PDUSession_Create Request, Dao [0327]).

Regarding claim 15, Dao as modified by Won teaches the visited SMF of claim 14, wherein the create session management context request message comprises one or more of: a visited network slice identifier of a network slice of a visited PLMN; and a home network slice identifier of a network slice of the home PLMN (Step 6: V-SMF to H-SMF: Nsmf_PDUSession_Create Request (SUPI, GPSI (if available), DNN, S-NSSAI with the value defined by the HPLMN, Dao [0327]).

Regarding claim 16, Dao as modified by Won teaches the visited SMF of claim 11, wherein the cause value is received from the home SMF in a create session management context response message (When the SMF decides to not accept to establish a PDU Session, the SMF rejects the UE request via NAS SM signaling including a relevant SM rejection cause by responding to the AMF with Nsmf_PDUSession_CreateSMContext Response, Dao [0251]).
Regarding claim 17, Dao as modified by Won teaches the visited SMF of claim 11, wherein the instructions further cause the visited SMF to send, to the wireless device, a message indicating a rejection and comprising the cause value (If the cap or limit is reached the PDU session is rejected by the PCF and an optional back-off timer is applied, e.g., the SMF creates a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value (optional) … Then the PDU SESSION ESTABLISHMENT REJECT message is sent to the AMF. The AMF sends a DL NAS TRNSPORT message carrying the PDU SESSION ESTABLISHMENT REJECT message to the UE. A backoff timer may also be provided to the UE, Won [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Won to provide method and a system to enforce maximum number of PDU sessions per network slice to better serve the device as suggested.

Regarding claim 18, Dao as modified by Won teaches the visited SMF of claim 17, wherein the message comprises a re-attempt indicator (If the cap or limit is reached the PDU session is rejected by the PCF and an optional back-off timer is applied, e.g., the SMF creates a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value (optional) … Then the PDU SESSION ESTABLISHMENT REJECT message is sent to the AMF. The AMF sends a DL NAS TRNSPORT message carrying the PDU SESSION ESTABLISHMENT REJECT message to the UE. A backoff timer may also be provided to the UE, Won [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Won to provide method and a system to enforce maximum number of PDU sessions per network slice to better serve the device as suggested.
Regarding claim 19, Dao as modified by Won teaches the visited SMF of claim 17, wherein the message comprises one or more of: a PDU session reject message (If the cap or limit is reached the PDU session is rejected by the PCF and an optional back-off timer is applied, e.g., the SMF creates a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value (optional) … Then the PDU SESSION ESTABLISHMENT REJECT message is sent to the AMF. The AMF sends a DL NAS TRNSPORT message carrying the PDU SESSION ESTABLISHMENT REJECT message to the UE, Won [0079]); and a PDU session accept message (Step 13: H-SMF to V-SMF: Nsmf_PDUSession_Create Response (QoS Rule(s), Protocol Configuration Options including session level information that the V-SMF is not expected to understand, selected PDU Session Type and SSC mode, H-CN Tunnel Info, QFI(s), QoS profile(s), Session-AMBR, information needed by V-SMF in case of EPS interworking such as the PDN Connection Type, Dao [0333]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Won to provide method and a system to enforce maximum number of PDU sessions per network slice to better serve the device as suggested.

Regarding claim 20, Dao teaches a system (System of Fig. 6A and 6B), comprising: 
a visited session management function (SMF) (V-SMF of Fig. 6A), comprising: 
one or more processors and memory storing instructions that, when executed by the one or more processors (the server 200 may be physically implemented as one or more computers, storage devices and routers interconnected together to form a local network or cluster, and executing suitable software to perform its intended functions, [0043]), cause the visited SMF to: 
send, to a home SMF of a home PLMN of a wireless device, a request of the wireless device for a packet data unit (PDU), session in a network slice (Nsmf_PDUSession_Create Request, step 6 of Fig. 6A, [0327] and If the resources across a number of connected data centers or other collection of nodes are sliced, different network slices can be created, [0042]); and 
a home SMF (H-SMF of Fig. 6A) comprising: one or more processors and memory storing instructions that, when executed by the one or more processors (the server 200 may be physically implemented as one or more computers, storage devices and routers interconnected together to form a local network or cluster, and executing suitable software to perform its intended functions, [0043]), cause the home SMF to: 
receive, from the visited SMF, the request of the wireless device for establishing the PDU session  (V-SMF to H-SMF: Nsmf_PDUSession_Create Request (SUPI, GPSI (if available), DNN, S-NSSAI with the value defined by the HPLMN, PDU Session ID, V-SMF ID, V-CN-Tunnel-Info, PDU type, Protocol Configuration Options, User location information, SM PDU DN Request Container, step 6 of Fig. 6A, [0327]) in a first network slice of a plurality of network slices of a home PLMN (The UE includes the S-NSSAI from the Allowed NSSAI. If the Mapping of Allowed NSSAI was provided to the UE, the UE may provide both the S-NSSAI from the Allowed NSSAI and the corresponding S-NSSAI from the Configured NSSAI for the HPLMN, [0210]).
However, Dao does not teach receive, from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the first network slice; and send, to the visited SMF, the cause value indicating that the network slice quota of the home PLMN has been reached for the number of PDU sessions for the first network slice.
In an analogous art, Won teaches receive, from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the network slice (H-NSSF 602 transmits an NSSF service response related or dedicated to enforcement of the capping number of PDU sessions per network slice and/or capping of the number of PDU sessions per UE to the V-NSSF 600. The NSSF service response may serve as an acknowledgement and may include any action of the H-PLMN S-NSSAIs that have reached the limit of the number of PDU sessions and any backoff timer, [0074] and when the maximum number of PDU sessions is reached for an S-NSSAI, the NSSF or PCF indicates to an AMF or SMF, respectively, that the PDU session establishment for the specific S-NSSAI or DNN has been rejected, [0052]); and send, to the visited SMF, the cause value indicating that the network slice quota of the home PLMN has been reached for the number of PDU sessions for the network slice (H-NSSF 602 transmits an NSSF service response related or dedicated to enforcement of the capping number of PDU sessions per network slice and/or capping of the number of PDU sessions per UE to the V-NSSF 600. The NSSF service response may serve as an acknowledgement and may include any action of the H-PLMN S-NSSAIs that have reached the limit of the number of PDU sessions and any backoff timer, [0074] and when the maximum number of PDU sessions is reached for an S-NSSAI, the NSSF or PCF indicates to an AMF or SMF, respectively, that the PDU session establishment for the specific S-NSSAI or DNN has been rejected, [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Won to provide method and a system to enforce maximum number of PDU sessions per network slice to better serve the device as suggested.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gan et al. (US 20200195762 A1) discloses a method at a first node for facilitating a PDU session procedure for a UE in a first communication network, wherein the first communication network is interworking with a second communication network, and a second node supporting the interworking is selected for managing the PDU session, the method comprising: determining an indication which indicates whether the PDU session supports interworking with the second network; and sending the indication to the second node.
Liu et al. (US 20200177333 A1) discloses a method includes generating a payload container information element comprising two or more payload entries at user equipment in a communication system, and sending the payload container information element from the user equipment to at least one network element in the communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        
/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641